Edwards, J.:
This is an appeal from an order- denying an application for a peremptory writ of mandamus to compel the hoard of supervisors of Washington county to audit and allow certain items in the relator’s account against the .county which were rejected by the board.
The verified account presented to the board is for expenses incurred by the relator as district attorney of Washington county; and the claim is made under section 230 of the County Law (Laws of 1892, chap. 686), which provides that “ All expenses necessarily incurred by the district attorney in criminal actions or proceedings arising in his county ” are county charges.
The disallowed items are as follows:
“ Dec. 6. People vs. Capo — habeas corpus at S. Hill.... $2 10
“ 13 and 14. At Sandy Hill in examination in Ft.
Ann burglary cases....................... 5 40 1898.
Feb. 24. Expenses to and at S. Hill.................. 2 80
Apr. 19. Expenses to Salem in Buck Davis matter...... 1 80-
May 3 and 4. Expenses to and at Salem.............. 3 50
“ 14. Expenses to Cambridge in re Hoag........... 1 60
“ 19. Expenses to Salem (Taber, Hoag)........ 1 75
“ 21. Expenses to and at Fort Edward in Davis matter. 2 00
“ 24. People vs. G-raney (excise) at Salem, before Justice Hill, at demand of excise dept.......... 1 60
“ 26. People v. Woodcock, Salem and Shushan...... 1 '20
Sept. 8. At S. Hill to investigate excise comp.......... 2 80
“ 27-8. Sandy Hill and Ft. Edward.... :.....•...... 5 25
Oct.. 18. Expenses at S. Hill in criminal matters, two days. 4 00>”
Section 24 of the County Law provides that “ Ho account shall be audited by á board of supervisors, or by á committee thereof •r * unless it shall be made out in items.” It further provides that the board.“ may require any other or further evidence of the truth or propriety ” of the account presented. It is the plain *177intention of the statute that the board of supervisors shall be possessed of such information in respect to the nature.of a claim presented as shall enable it to determine whether or not the claim is a proper county charge. The relator’s account fails to furnish such information in respect to the- rejected items. The items simply designate “ expenses ” to and at different places within the county, ■on the dates named, and in some instances state in what, matters, but do not specify the particular nature of the expenses. It is evident that they might be such expenses as are properly chargeable against the county, or they might be otherwise, and it was not only the right but the duty of the board to know -to which class they belonged.
At the suggestion of the committee to whom the account was referred, the supervisor who had presented it in behalf, of the relator for audit was permitted, by unanimous consent of the board, to withdraw the account and return it to the relator with the request that it be properly itemized, stating to him the particulars in which the board desired to have it corrected. This the relator declined to •do, and returned the account, unaltered, to the board, who thereupon disallowed the objectionable items. I think the disallowance was right. It was the manifest duty of the relator to so specifically .state the nature of the expenses for which he sought reimbursement from the county that the board of supervisors could determine whether or not they were “ expenses necessarily incurred ” by him within the provisions of the statute. In the absence of this information the board could not properly audit and allow these items, and the court properly denied the relator’s motion.
The order should be affirmed.
All concurred ; Kellogg, J., not sitting.
Order affirmed, with ten dollars costs and disbursements.